Per Curiam.
After examination of the brief for a reargument or leave to appeal further, we are still of the opinion that no material fact of the case has been overlooked or misapprehended, and that the decision stands well upon reason and authority. It is quite obvious that the moving papers fail to comply with the requirements of rule 16. Neither the magnitude of the interests nor the importance of the legal questions involved is such as to justify recourse to the court of appeals. Motion denied, with costs.